Exhibit 10.1

 

Execution Version

 

SPONSOR SUPPORT AGREEMENT

 

This SPONSOR SUPPORT AGREEMENT (this “Agreement”), dated as of
September 18, 2020, is made and entered into by and among Legacy Acquisition
Sponsor I LLC, a Delaware limited liability company (together with its
successors, the “Sponsor”), Legacy Acquisition Corp., a Delaware corporation
(“Legacy”), and Shareholder Representative Services LLC, a Colorado limited
liability company, solely in its capacity as the Stockholder Representative
(“Stockholder Representative”), pursuant to the terms of the Business
Combination Agreement, dated as of the date hereof, among Legacy, Excel Merger
Sub I, Inc., Excel Merger Sub II, LLC, the Company, the Stockholder
Representative, and each of the stockholders of the Company (the “Business
Combination Agreement”). Sponsor, Legacy and Stockholder Representative shall be
referred to herein from time to time collectively as the “Parties”. Capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
such terms in the Business Combination Agreement (as defined below).

 

WHEREAS, the Business Combination Agreement contemplates that the Parties will
enter into this Agreement; and

 

WHEREAS, it is contemplated that pursuant to the terms and conditions of this
Agreement, the Sponsor shall agree to forfeit certain Sponsor Shares and Sponsor
Warrants in Legacy.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

1. Representations and Warranties. The Sponsor represents and warrants to Legacy
and Stockholder Representative that the following statements are true and
correct:

 

(a) The Sponsor has the requisite limited liability company or other similar
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized by all necessary limited liability company action on the part of the
Sponsor. This Agreement has been duly and validly executed and delivered by the
Sponsor and constitutes a valid, legal and binding agreement of the Sponsor,
enforceable against the Sponsor in accordance with its terms.

 

(b) The Sponsor is the record owner of all of the 7,500,000 outstanding shares
of Legacy’s Class F Common Stock (the “Sponsor Shares”) and 17,500,000 warrants
to purchase 8,750,000 shares of Legacy’s Class A Common Stock at a price of
$11.50 per share (the “Sponsor Warrants”) as of the date hereof, which
constitutes all of the equity securities in Legacy held by Sponsor as of the
date hereof. Immediately prior to the Closing, all of the Equity Reduction
Shares (as defined herein) will be owned of record by the Sponsor, and all of
the Equity Reduction Warrants (as defined herein) will be owned of record by the
Sponsor, and all other Sponsor Shares and Sponsor Warrants will be owned of
record by Sponsor or its direct or indirect equityholders, which Equity
Reduction Shares and Equity Reduction Warrants, and such other Sponsor Shares
and Sponsor Warrants owned of record by the Sponsor and any other equity
securities of Legacy acquired by the Sponsor in accordance with Section 4(c)
hereof will constitute all of the equity securities in Legacy held by Sponsor as
of immediately prior to the Closing. The Sponsor has, or will have as of the
date hereof and immediately prior to giving effect to the transactions occurring
on the Closing Date, as applicable, valid, good and marketable title to the
Equity Reduction Shares and Equity Reduction Warrants free and clear of all
Encumbrances (other than Encumbrances pursuant to this Agreement and transfer
restrictions under Applicable Law or under the certificate of incorporation or
bylaws of Legacy). Except for this Agreement, the Sponsor is not party to any
option, warrant, purchase right, or other contract or commitment that could
require the Sponsor to sell, transfer, or otherwise dispose of the Equity
Reduction Shares or Equity Reduction Warrants. Except as provided in this
Agreement, or the Business Combination Agreement, the Sponsor is not a party to
any voting trust, proxy or other agreement or understanding with respect to the
voting of the Sponsor Shares or the Sponsor Warrants. Neither the Sponsor, nor
any transferees of any equity securities of Legacy initially held by the
Sponsor, has asserted or perfected any rights to adjustment or other
anti-dilution protections with respect to any equity securities of Legacy
(including the Sponsor Shares and the Sponsor Warrants) (whether in connection
with the transactions contemplated by the Business Combination Agreement or
otherwise).

 



 

 

 

(c) The execution, delivery and performance by it of this Agreement and the
consummation by the Sponsor of the transactions contemplated hereby do not:
(i) conflict with or result in any breach of any provision of the certificate of
formation or limited liability company agreement of the Sponsor, (ii) result in
a violation or breach of, or constitute (with or without due notice or lapse of
time or both) a default or give rise to any right of termination, cancellation
or acceleration under, any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, lease, license, contract, agreement or other
instrument or obligation to which the Sponsor is a party or by which its
properties or assets may be bound, (iii) violate any Applicable Law or Order
applicable to the Sponsor or its Subsidiaries, or any of their respective
properties or assets (including the Sponsor Shares and the Sponsor Warrants), as
applicable, or (iv) result in the creation of any Encumbrance (other than
Encumbrances pursuant to this Agreement to which it is subject or bound and
transfer restrictions under Applicable Law or under the certificate of
incorporation or bylaws of Legacy) upon its assets (including the Sponsor Shares
and the Sponsor Warrants), except in the case of clauses (ii), (iii) and
(iv) above, for violations which would not reasonably be expected to impair,
delay or prevent the ability of the Sponsor to consummate the transactions
contemplated by this Agreement or to otherwise perform its obligations
hereunder.

 



2. Sponsor Equity Reduction Shares.

 

(a) The Sponsor hereby agrees that, immediately prior to the Closing, the
Sponsor shall automatically be deemed to irrevocably assign and transfer to
Legacy, as partial consideration for the Sponsor Deferred Shares (as defined
below), 3,000,000 shares of Class F Common Stock of Legacy (such shares, the
“Forfeited Shares”) and that from and after such time, such Forfeited Shares
shall be cancelled and no longer outstanding.

 

(b) The Sponsor agrees that, if after giving effect to the exercise of
redemption rights by the redeeming stockholders of Legacy, the amount of funds
available in the trust fund established by Legacy for the benefit of its public
stockholders (the “Trust Fund”) immediately prior to the time of the
consummation of the transactions contemplated in the Business Combination
Agreement will be less than $54,000,000, then immediately prior to the
consummation of the transactions contemplated in the Business Combination
Agreement, the Sponsor shall surrender and forfeit to Legacy and shall cease to
have any rights with respect to any Equity Reduction Shares (as defined below)
held by it, including not having any right to receive any Class A Common Stock
or any other securities of Legacy or its affiliates in respect thereof. The
number of such Equity Reduction Shares shall be calculated as follow: one (1)
share of Class F common stock of Legacy for each $16.621 shortfall in the amount
of funds available in the Trust Fund below $54,000,000 (such number of shares
subject to forfeiture, in the aggregate, the “Equity Reduction Shares”), up to a
maximum of 3,250,000 Equity Reduction Shares. For example, if after giving
effect to the exercise of redemption rights by the redeeming stockholders of
Legacy the amount of funds available in the Trust Fund immediately prior to the
time of the consummation of the transactions contemplated in the Business
Combination Agreement is $30,000,000, then the number of Equity Reduction Shares
to be forfeited by the Sponsor shall be 1,444,0432. The Sponsor hereby (a)
agrees and acknowledges that any other rights that it might have to the Equity
Reduction Shares are hereby terminated and shall be of no force or effect and
(b) authorizes Legacy to take such actions as shall be necessary to evidence
such surrender and forfeiture of the Equity Reduction Shares as of immediately
prior to the consummation of the transactions contemplated in the Business
Combination Agreement.



 

(c) The Sponsor further agrees that if, and to the extent, that Buyer pays Buyer
Transaction Expenses from the Trust Fund upon or after the consummation of the
transactions contemplated in the Business Combination Agreement in excess of
$16,400,000, then the Sponsor shall surrender and forfeit to Legacy and shall
cease to have any rights with respect to any Expense Reduction Shares (as
defined below) held by it, including not having any right to receive any Class A
Common Stock or any other securities of Legacy or its affiliates in respect
thereof. The number of such Expense Reduction Shares shall be calculated as
follow: one (1) share of Class F common stock of Legacy for each $10.00 of such
Buyer Transaction Expenses paid from funds in the Trust Fund immediately prior
to the consummation of the transactions contemplated in the Business Combination
Agreement in excess of $16,400,000 (such number of shares subject to forfeiture,
in the aggregate, the “Expense Reduction Shares”). In no event shall the sum of
the Expense Reduction Shares and the Equity Reduction Shares exceed 3,250,000
shares of Class F Common Stock of Legacy. For example, if $17,400,000 of Buyer
Transaction Expenses are paid from the Trust Fund on or after the consummation
of the transactions contemplated in the Business Combination Agreement, then the
number of Expense Reduction Shares to be forfeited by the Sponsor shall be
100,0003. The Sponsor hereby (a) agrees and acknowledges that any other rights
that it might have to the Expense Reduction Shares are hereby terminated and
shall be of no force or effect and (b) authorizes Legacy to take such actions as
shall be necessary to evidence such surrender and forfeiture of the Expense
Reduction Shares on or after the consummation of the transactions contemplated
in the Business Combination Agreement upon Buyer Transaction Expenses paid from
the Trust Fund exceeding $16,400,000. For the avoidance of doubt, Buyer
Transaction Expenses paid prior to the consummation of the transactions
contemplated in the Business Combination Agreement and Buyer Transaction
Expenses paid with monies not held in the Trust Fund shall not be counted in
determining whether Buyer Transaction Expenses exceed $16,400,000 for purposes
of this Section 2(c).



  

 



1 For any shortfall below $54,000,000, Class F Shares will be forfeited on a
sliding scale for any shortfall of up to $54,000,000 (from $54,000,000 down to
$0), with a maximum of 3,250,000 Equity Reduction Shares. 

2 1,444,043 Equity Reduction Shares in this example is equal to: (i) $24,000,000
shortfall ($54,000,000 threshold less $30,000,000 in Trust Fund at closing in
this example), divided by (ii) $16.62 per the forfeiture formula. 

3 100,000 Expense Reduction Shares in this example is equal to: (i) $1,000,000
excess ($17,400,000 paid from the Trust Fund at or after the Closing less
$16,400,000 threshold in this example), divided by (ii) $10.00 per the
forfeiture formula.

  



2

 

 

(d) To the extent that the volume weighted average per share price for the
shares of Class A Common Stock of Legacy on the New York Stock Exchange (or, if
the Class A Common Stock of Legacy is not then listed on the New York Stock
Exchange, then on such other stock exchange or market on which such shares are
then listed) from 9:30 a.m. to 4:00 p.m. Eastern Time for any thirty (30) day
trading period, as reported by Bloomberg Financial Markets, during the 730
calendar days after the Closing exceeds $15.00, Legacy shall issue to the
Sponsor a number of shares of Class A Common Stock of Legacy equal to 50% of the
sum of the number of Equity Reduction Shares and the number of Expense Reduction
Shares (the “Sponsor Deferred Shares”).

 

3. Sponsor Equity Reduction Warrants. The Sponsor hereby agrees that,
immediately prior to the Closing, the Sponsor shall automatically be deemed to
irrevocably assign and transfer to Legacy, as partial consideration for the
Sponsor Deferred Shares, 14,587,770 warrants to purchase shares of Class A
Common Stock of Legacy held by the Sponsor (such warrants, the “Equity Reduction
Warrants”), which excludes 2,912,230 warrants that are currently allocated to
and beneficially owned by certain institutional investors of the Sponsor (the
“Allocated Warrants”) and that from and after such time, such Equity Reduction
Warrants shall be cancelled and no longer outstanding.

 

4. Covenants.

 

(a) Subject to the terms and conditions of this Agreement, the Sponsor hereby
unconditionally and irrevocably agrees to take, or cause to be taken, all
actions and to do, or cause to be done, all things, in each case, necessary,
proper or advisable to consummate and make effective the transactions
contemplated by Sections 2 and 3 of this Agreement.

 

(b) From the date hereof until the earlier of the Closing and the termination of
the Business Combination Agreement in accordance with its terms, the Sponsor
hereby unconditionally and irrevocably agrees that it shall not, without the
prior written consent of the Company, other than the transfer to any of
Sponsor’s direct or indirect equityholders of any Sponsor Shares or Sponsor
Warrants that are not Equity Reduction Shares, Expense Reduction Shares or
Equity Reduction Warrants, (i) sell, offer to sell, contract or agree to sell,
hypothecate, pledge, grant any option to purchase or otherwise dispose of or
agree to dispose of, directly or indirectly, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Securities and Exchange Commission
promulgated thereunder, with respect to any equity securities of Legacy or any
securities convertible into, or exercisable, or exchangeable for, equity
securities of Legacy owned by it, (ii) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of any equity securities of Legacy or any securities convertible
into, or exercisable, or exchangeable for, equity securities of Legacy owned by
it, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (iii) publicly announce any intention to
effect any transaction specified in clauses (i) or (ii).

 



3

 

 

(c) Prior to the Closing, the Sponsor may not acquire any equity securities in
Legacy without the prior written consent of the Company.

 

(d) The Sponsor hereby unconditionally and irrevocably agrees, and agrees to use
its commercially reasonable efforts to take or cause to be taken actions
necessary to reflect, that each Allocated Warrant is exchanged for (x) if, at
the Closing, the aggregate gross cash in the Trust Fund, plus the aggregate
gross proceeds received by Legacy pursuant to a potential private offering is at
least equal to $60,000,000, $0.35 in cash and 0.065 of a share of Class A Common
Stock of Legacy, (y) if, at the Closing, the aggregate gross cash in the Trust
Fund, plus the aggregate gross proceeds received by Legacy pursuant to a
potential private offering is less than $60,000,000, but at least equal to
$44,000,000, $0.25 in cash and 0.075 of a share of Class A Common Stock of
Legacy, or (z) if, at the Closing, the aggregate gross cash in the Trust Fund,
plus the aggregate gross proceeds received by Legacy pursuant to a potential
private offering is less than $44,000,000, $0.18 in cash and 0.082 of a share of
Class A Common Stock of Legacy. Notwithstanding the foregoing, if any of the
Allocated Warrants ceases to be beneficially owned by such institutional
investors of the Sponsor and become beneficially owned by the Sponsor (the
“Reverted Warrants”), such Reverted Warrants shall be treated in accordance with
Section 3.

 

5. Termination. This Agreement shall terminate, and have no further force and
effect, if the Business Combination Agreement is terminated in accordance with
its terms prior to the Closing.

 

6. Counterparts. This Agreement may be executed in one or more counterparts, all
of which will be considered one and the same agreement, and will become
effective when one or more counterparts have been signed by each of the Parties
and delivered, in person or by facsimile or electronic image scan, receipt
acknowledged, to the other Party.

 

7. Assignment; Binding Effect. Neither this Agreement nor any right or
obligation hereunder will be assigned, delegated or otherwise transferred (by
operation of law or otherwise) by either Party without the prior written consent
of the other Party, except as otherwise provided in this Agreement. This
Agreement will be binding on and inure to the benefit of the respective
permitted successors and assigns of the Parties. Any purported assignment,
delegation or other transfer not permitted by this Section is void.

 

8. Amendment. This Agreement may not be amended or modified except by an
instrument in writing signed by, or on behalf of, all of the Parties hereto.

 

9. Governing Law. This Agreement will be construed and enforced in accordance
with the substantive laws of the State of Delaware without reference to
principles of conflicts of law to the extent such principles would require or
permit the application of laws of another jurisdiction.

 



4

 

 

10. Severability; Blue-Pencil. If any term of this Agreement is determined by a
court of competent jurisdiction to be invalid, illegal or incapable of being
enforced, then all other terms of this Agreement will nevertheless remain in
full force and effect, and such term is automatically will be amended that it is
valid, legal and enforceable to the maximum extent permitted by Applicable Law,
but as close to the Parties’ original intent as possible.

 

11. Notices. All notices, requests, permissions, waivers, consents, and other
communications hereunder must be in writing and will be deemed to have been
given only (a) three Business Days following sending by registered or certified
mail, postage prepaid, (b) when sent, if sent by facsimile transmission
(provided that (i) the sender receives confirmation that the delivery was
successful, (ii) such notice or communication is promptly thereafter delivered
in accordance with clause (a), (c), or (d), and (iii) if such notice is received
after 5:00 p.m. local time at the location of the recipient or is sent on a day
other than a Business Day, such notice will be deemed given as of 9:00 a.m.
local time at the location of the recipient on the next succeeding Business
Day), (c) when delivered, if delivered personally to the intended recipient, or
(d) one Business Day following sending by overnight delivery via a national
courier service (receipt requested) and, in each case, addressed to a Party at
the following address for such Party or to such other address, facsimile or
email as is furnished in writing by any such Party to the other Party in
accordance with the provisions of this Section 11:

 

If to Legacy prior to the Closing:

Address: 1308 Race Street Suite 200 Cincinnati, Ohio 45202

Attention: Darryl McCall

Telephone: (505) 820-0412

Email: darrylmccall@legacyacquisition.com

 

with a copy to:

DLA Piper

Address: 1201 West Peachtree Street, Suite 2800, Atlanta, Georgia 30309-3450

Attention: Gerry Williams

Telephone: (404) 736-7891

 

Email: Gerry.Williams@us.dlapiper.com

 

If to the Sponsor:

Address: 1308 Race Street Suite 200 Cincinnati, Ohio 45202

Attention: Darryl McCall

Telephone: (505) 820-0412

Email: darrylmccall@legacyacquisition.com

 

with a copy to:

DLA Piper

Address: 1201 West Peachtree Street, Suite 2800, Atlanta, Georgia 30309-3450

Attention: Gerry Williams

Telephone: (404) 736-7891

Email: Gerry.Williams@us.dlapiper.com

 

If to Stockholder Representative:

Address: 950 17th Street, Suite 1400, Denver, CO 80202

Attention: Managing Director

Telephone: (303) 648-4085

Email: deals@srsacquiom.com

 

12. Entire Agreement. This Agreement, the Business Combination Agreement, and
the Ancillary Documents constitute the entire agreement among the Parties hereto
with respect to the subject matter hereof, and supersede all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first written above.

 

  LEGACY:         LEGACY ACQUISITION, CORP.         By: /s/ Edwin J. Rigaud  
Name: Edwin J. Rigaud   Title: Chairman and Chief Executive Officer        
SPONSOR:         LEGACY ACQUISITION SPONSOR I LLC         By: /s/ Edwin J.
Rigaud   Name: Edwin J. Rigaud   Title: Managing Member

  

[Signature Page to Sponsor Support Agreement]

  

6

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first written above.

 

  STOCKHOLDER REPRESENTATIVE:          SHAREHOLDER REPRESENTATIVE SERVICES LLC 
        By: /s/ Kimberley Angilly   Name: Kimberley Angilly    Title: Director 

   

[Signature Page to Sponsor Support Agreement]

 

 

7





 

 